                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



 OHIO SECURITY INSURANCE           )              Civil Action No.   1:20-cv-18
 COMPANY and THE OHIO CASUALTY )
 INSURANCE COMPANY,                )
                                   )
                       Plaintiffs, )
                                   )                 Complaint for Declaratory Judgment
 v.                                )
                                   )
 EKS WALL SYSTEMS, INC.,           )
 CENTERPOINTE CONSTRUCTION         )
 CORP., and McPEAKE MANAGEMENT, )
 LLC,                              )
                                   )
                       Defendants. )
                                   )


       COME NOW Plaintiffs, Ohio Security Insurance Company (“Ohio Security”) and The Ohio

Casualty Insurance Company (“Ohio Casualty”), by and through their undersigned counsel, pursuant

to Rule 57 of the Federal Rules of Civil Procedure, 28 U.S.C. §§ 2201-2202, and N.C. Gen. Stat.

§ 1-253, et seq., and hereby file this Complaint for Declaratory Judgment, seeking a declaratory

judgment against Defendants, EKS Wall Systems, Inc. (“EKS”), Centerpointe Construction Corp.

(“Centerpointe”), and McPeake Management, LLC (“McPeake”), to determine and declare the rights

and duties of the parties (if any) under certain policies of insurance issued to EKS by Ohio Security

and Ohio Casualty.

                                    NATURE OF THE CASE

       1.      This action seeks a declaratory judgment that commercial general liability insurance

policies issued by Ohio Security to Defendant EKS (Policy No. BKS (15) 56 32 06 47, with effective

dates of 09/15/2014 – 09/15/2015, Policy No. BKS (16) 56 32 06 47, with effective dates of

09/15/2015 – 09/15/2016, and Policy No. BKS (17) 56 32 06 47, with effective dates of 09/15/2016

                                                 1



        Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 1 of 14
– 09/15/2017 (the “Ohio Security Policies”)), and an umbrella liability insurance policy issued by

Ohio Casualty to EKS (Policy No. USO (15) 56 32 06 47 with effective dates of 09/15/2014 –

09/15/2015 (the “Ohio Casualty Policy”)), do not afford coverage for alleged property damage to a

Town Place Suites by Marriott Hotel in Aberdeen, North Carolina (the “Hotel”).

       2.      The Ohio Security Policies and the Ohio Casualty Policy do not provide coverage for

the alleged property damage because the Ohio Security Policies and the Ohio Casualty Policy exclude

coverage for “property damage” any part of which is caused by, or allegedly caused by, the

installation of an Exterior Insulation and Finish Systems (“EIFS”), in any form or any substance

containing EIFS, either alone or in combination with other substances or factors, whether included in

a product or otherwise.

                                             PARTIES

       3.      Ohio Security is a company organized under the laws of the State of New Hampshire

with its principal place of business located at 175 Berkeley Street, Boston, Massachusetts.

       4.      Ohio Casualty is a company organized under the laws of the State of New Hampshire

with its principal place of business located at 175 Berkeley Street, Boston, Massachusetts.

       5.      EKS is a company organized under the laws of the State of North Carolina, with its

principal place of business in Raleigh, North Carolina.

       6.      Centerpointe is a company organized under the laws of the State of North Carolina,

with its principal place of business located in Garner, North Carolina.

       7.      McPeake is a company organized under the laws of the State of North Carolina, with

its principal place of business located in Southern Pines, North Carolina.

                                  JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00.
                                                  2



        Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 2 of 14
       9.       This Court has personal jurisdiction over Defendants. The construction of the Hotel

giving rise to the claims occurred in Moore County, North Carolina, and the Ohio Security Policies

and the Ohio Casualty Policy were issued to EKS in North Carolina and are governed by North

Carolina law.

       10.      Venue in this district is proper under 28 U.S.C. §§ 121(9) and 1391(b)(2), because the

events giving rise to the claims occurred within this district.

                                    FACTUAL ALLEGATIONS

A.     The Construction Of The Hotel And Subsequent Underlying Litigation.

       11.      This declaratory judgment action arises from the construction of the Hotel in Moore

County, North Carolina.

       12.      McPeake is the Plaintiff in a lawsuit pending in the Superior Court for Moore County,

North Carolina and styled McPeake Management, LLC v. Centerpointe Construction Corp., Case No.

19 CVS 1047 (the “Underlying Litigation”).

       13.      According to the allegations of the Complaint filed in the Underlying Litigation:

                (a)    McPeake is in the business of managing and operating hotels, primarily in

                       Moore County, North Carolina;

                (b)    McPeake entered into a contract with Centerpointe in February 2015 for the

                       construction of the Hotel;

                (c)    The design plans and specifications for the Hotel called for an exterior

                       cladding of Outsulation Plus MC, a Dryvit System, Inc. manufactured

                       complete EIFS system; and

                (d)    Following the completion of the construction of the Hotel, the Hotel

                       experienced property damage from water leaks and water intrusion resulting

                       from improper installation of caulking around the windows of the Hotel.


                                                    3



        Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 3 of 14
The Complaint in the Underlying Litigation alleges claims against Centerpointe for Breach of

Contract, Negligence, Breach of Implied Warranty of Habitability and Good Workmanship, and

Breach of Express Warranty. A true and correct copy of the Complaint in the Underlying Action is

attached hereto as Exhibit A.

       14.    In the Underlying Litigation, Centerpointe has filed a Third-Party Complaint against

EKS. According to the allegations of the Third-Party Complaint:

              (a)     On or about May 30, 2015, Centerpointe entered into a Subcontract Agreement

                      with EKS “to supply labor, material, taxes, insurance, equipment, supervision,

                      daily clean up, and shop drawings to install a complete drainable EIFS system

                      as per the design plans, specifications and any flashing required by EIFS

                      material manufacturer.” (the “Subcontract”);

              (b)     Centerpointe retained an engineer to inspect and evaluate the cause and origin

                      of the water intrusion to the Hotel, which determined that the cause of the

                      intrusion was improper installation of caulking around the windows; and

              (c)     “Upon information and belief, EKS hired a second-tier subcontractor to

                      perform EKS’s obligations under the Subcontract, including but not limited to

                      the installation of windows for the Hotel, and at lease part of the damages at

                      issue in this action were evidently caused by EKS’s subcontractor.”

       15.    The Third-Party Complaint alleges claims against EKS for Breach of Contract,

Negligence, and Contractual Indemnity. A true and correct copy of the Third-Party Complaint is

attached hereto as Exhibit B.

       16.    By letter dated January 8, 2020, Ohio Security and Ohio Casualty denied coverage

existed for EKS under the Ohio Security Policies and the Ohio Casualty Policy in connection with

the Underlying Action, but agreed to provide a defense to EKS, subject to a full and complete


                                                 4



        Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 4 of 14
reservation of rights. A true and correct copy of the January 8, 2020 correspondence to EKS is

attached hereto as Exhibit C.

       17.     By letter dated January 8, 2020, Ohio Security and Ohio Casualty denied coverage

existed for Centerpointe as an additional insured under the Ohio Security Policies and the Ohio

Casualty Policy in connection with the Underlying Litigation. A true and correct copy of the January

8, 2020 correspondence to counsel for Centerpointe is attached hereto as Exhibit D.

B.     The Terms And Conditions Of The Insurance Policies.

       18.     The Ohio Security Policies, subject to their terms, conditions, limitations, and

exclusions, provide primary liability coverage for sums that EKS becomes legally obligated to pay

as damages because of “property damage” caused by an “occurrence” as defined by the Ohio Security

Policies, and that occurs during the coverage period of the Ohio Security Policies. True and correct

copies of the Ohio Security Policies are attached hereto as Exhibits E, F and G.

       19.     The Ohio Casualty Policy, subject to its terms, conditions, limitations, and exclusions,

provides umbrella liability coverage for sums that EKS becomes legally obligated to pay as damages

because of “property damage” caused by an “occurrence” as defined by the Ohio Casualty Policy,

and that occurs during the coverage period of the Ohio Casualty Policy. A true and correct copy of

the Ohio Casualty Policy is attached hereto as Exhibit H.

       20.     However, the Ohio Security Policies and the Ohio Casualty Policy exclude coverage

for “property damage” arising out of, or caused by, the installation of an EIFS system.

       21.     Specifically, the EIFS Exclusion set forth in Endorsement CG 21 86 12 04 in the Ohio

Security Policies provides as follows:


                           EXCLUSION - EXTERIOR INSULATION
                                 AND FINISH SYSTEMS

       This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                      5



        Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 5 of 14
       A. This insurance does not apply to “bodily injury”, “property damage” or
           “personal and advertising injury” arising out of, caused by, or attributable
           to, whether in whole or in part, the following:
           1. The design, manufacture, construction, fabrication, preparation,
               distribution and sale, installation, application, maintenance or repair,
               including remodeling, service, correction or replacement, of any
               “exterior insulation and finish system” or any part thereof, or any sub-
               stantially similar system or any part thereof, including the application or
               use of conditioners, primers, accessories, flashings, coatings, caulking
               or sealants in connection with such a system; or
           2. “Your product” or “your work” with respect to any exterior component,
               fixture or feature of any structure if an “exterior insulation and finish
               system”, or any substantially similar system, is used on the part of that
               structure containing that component, fixture or feature.

       B. The following definition is added to the Definitions Section:
           “Exterior insulation and finish system” means a non-load bearing exterior
           cladding or finish system, and all component parts therein, used on any part
           of any structure, and consisting of:
           1. A rigid or semi-rigid insulation board made of expanded polystyrene and
               other materials;
           2. The adhesive and/or mechanical fasteners used to attach the insulation board to the
               substrate;
           3. A reinforced or unreinforced base coat;
           4. A finish coat providing surface texture to which color may be added; and
           5. Any flashing, caulking or sealant used with the system for any purpose.

Exhibit E, F and G, Endorsement CG 21 86 12 04.

       22.     The EIFS Exclusion set forth on Endorsement CU 64 00 12 04 of the Ohio Casualty

Policy provides:


              EXTERIOR INSULATION AND FINISH SYSTEM EXCLUSION

       This endorsement modifies insurance provided under the following:

       COMMERCIAL UMBRELLA COVERAGE PART

       A. The following exclusion is added to SECTION IV. - EXCLUSIONS:
             This insurance does not apply to:
             “Bodily injury,” “property damage,” “personal injury,” “advertising
             injury” or “personal or advertising injury” arising out of, caused by, or
             attributable to, whether in whole or in part, the following:




       Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 6 of 14
             1. The design, manufacture, construction, fabrication, preparation,
                distribution and sale, installation, application, maintenance or repair,
                including remodeling, service, correction, or replacement, of any
                “exterior insulation and finish system,” or any part thereof, or any
                substantially similar system or any part thereof, including the
                application or use of conditioners, primers, accessories, flashings,
                coatings, caulking or sealants in connection with such system; or
             2. “Your product” or “your work” with respect to any exterior component,
                fixture or feature of any structure if an “exterior insulation and finish
                system,” or any substantially similar system, is used on the part of that
                structure containing that component, fixture or feature.
       B     For the purposes of this exclusion, the following definition is added to
             SECTION V. DEFINITIONS:
             “Exterior insulation and finish system” means a non-load bearing exterior
             cladding or finish system, and all component parts therein, used on any
             part of any structure, and consisting of:
             1. A rigid or semi-rigid insulation board made of expanded polystyrene
                and other materials;
             2. The adhesive and/or mechanical fasteners used to attach the insulation
                board to the substrate;
             3. A reinforced or unreinforced base coat;
             4. A finish coat providing surface texture to which color may be added;
                and
             5. Any flashing, caulking or sealant used with the system for any purpose.

       This endorsement does not change any other provision of the policy.

Exhibit H, Endorsement CU 64 00 12 04.

C.     The Language Of The Ohio Security Policies And The Ohio Casualty Policy Excludes
       Coverage For Claims Arising Out Of The Underlying Litigation.

       23.     The EIFS exclusions in the Ohio Security Policies and the Ohio Casualty Policy

negate coverage for EKS in connection with the work performed by EKS on the Hotel.

       24.     As alleged in the Third-Party Complaint filed by Centerpointe in the Underlying

Litigation, the Subcontract between Centerpointe and EKS required   EKS    to   supply labor,

material, taxes, insurance, equipment, supervision, daily clean up, and shop drawings for the

installation of a complete drainable EIFS system on the Hotel, as per the design plans




                                              7


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 7 of 14
specifications, and any flashing required by EIFS material manufacturer. A true and correct copy

of the Subcontract is attached hereto as Exhibit I.

       25.      The scope of EKS’s work on the Hotel did not include the installation of windows

on the Hotel.

       26.      EKS did not install windows on the Hotel, and EKS did not subcontract with any

lower-tier subcontractor to install windows on the Hotel.

       27.      The scope of EKS’s work on the Hotel was limited to the installation of the EIFS

system, and flashing, caulking, and sealants used in connection with the installation of the EIFS

system.

       28.      To the extent there was “property damage” to the Hotel resulting from the improper

installation of caulking by EKS in connection with EKS’s installation of the EIFS system, coverage

for any such “property damage” would be completely excluded by the EIFS exclusions in the Ohio

Security Policies and the Ohio Casualty Policies.

                                          COUNT ONE

            DECLARATORY JUDGMENT (DUTY TO DEFEND) AGAINST EKS

       29.      Ohio Security and Ohio Casualty incorporate by reference the allegations set forth

in the preceding paragraphs as if fully restated herein.

       30.      There is now a real and substantial controversy between parties, having adverse

legal interests of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.

       31.      Based on the allegations of the Third-Party Complaint in the Underlying Litigation

that EKS hired a subcontractor to install windows on the Hotel, and that installation of windows




                                                  8


       Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 8 of 14
was part of EKS’s scope of work on the Hotel, Ohio Security is providing a defense to EKS subject

to a full reservation of Ohio Security’s rights.

       32.     The allegations of the Third-Party Complaint that EKS installed the windows on

the Hotel, or hired a subcontractor to install windows on the Hotel, are groundless and false.

       33.     Contrary to the allegations of the Third-Party Complaint, the scope of EKS’s work

on the Hotel was limited to the installation of the EIFS system, and did not include the installation

of windows on the Hotel. The written subcontract between Centerpointe and EKS was limited to

the installation of the EIFS system on the Hotel, and flashing, caulking, and sealants used in

connection with the installation of the EIFS system.

       34.      To the extent there was “property damage” to the Hotel resulting from the improper

installation of the EIFS system, or improper installation of any flashing or caulking by EKS in

connection with EKS’s installation of the EIFS system, coverage for such property damage would

be completely excluded by the EIFS exclusions in the Ohio Security Policies.

       35.     Ohio Security seeks a declaratory judgment from this Court that it no longer has a

duty to defend EKS against the Third-Party Complaint in the Underlying Litigation because any

alleged “property damage” to the Hotel resulting from the installation of the EIFS system, is

completely excluded from coverage under the Ohio Security Policies.

                                           COUNT TWO

        DECLARATORY JUDGMENT (DUTY TO INDEMNIFY) AGAINST EKS

       36.     Ohio Security and Ohio Casualty incorporate by reference the allegations set forth

in the preceding paragraphs as if fully restated herein.




                                                   9


       Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 9 of 14
       37.     There is now a real and substantial controversy between parties, having adverse

legal interests of sufficient immediacy and reality, to warrant the issuance of a declaratory

judgment.

       38.     EKS is seeking, from Ohio Security under the Ohio Security Policies and from Ohio

Casualty under the Ohio Casualty Policy, indemnification against the claims alleged in the

Underlying Litigation.

       39.     McPeake has commenced the Underlying Litigation, involving substantial claims

for property damages against Centerpointe, and Centerpointe has filed its Third-Party Complaint

against EKS, for which all parties in the Underlying Litigation will be seeking recovery from

insurance policies affording coverage to EKS, if any.

       40.     McPeake and Centerpointe are named in this declaratory judgment action, so they

are on notice of the Ohio Security and Ohio Casualty coverage denial, and will be bound by the

final declaratory judgment entered by this Court.

       41.     Ohio Security and Ohio Casualty are entitled to a judicial determination and

declaratory judgment that Ohio Security and Ohio Casualty are not required to provide coverage,

under the Ohio Security Policies and the Ohio Casualty Policy, to EKS, Centerpointe, or McPeake,

and that the Ohio Security Policies and the Ohio Casualty Policy provide no coverage to them for

the alleged property damage to the Hotel.

       42.     Therefore, Ohio Security and Ohio Casualty seek a declaratory judgment from this

Court that the Ohio Security Policies and the Ohio Casualty Policy do not provide coverage for

any alleged “property damage” to the Hotel because the scope of EKS’s work on the Hotel was

limited to the installation of the EIFS system, and any “property damage” resulting from the




                                               10


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 10 of 14
installation of an EIFS system is specifically excluded by the EIFS exclusions in the Ohio Security

Policies and the Ohio Casualty Policy.

       43.     Ohio Security and Ohio Casualty, therefore, seek and are entitled to, a judicial

declaration that they have no duty to indemnify EKS, Centerpointe or McPeake for any liability,

loss, judgment, settlement, or other damages resulting from the Underlying Litigation.

       44.     The issuance of declaratory relief by this Court will terminate some or all of the

existing controversies between the parties.

                                         COUNT THREE

   DECLARATORY JUDGMENT (DUTY TO DEFEND) AGAINST CENTERPOINTE

       45.     Ohio Security and Ohio Casualty incorporate by reference the allegations set forth

in the preceding paragraphs as if fully restated herein.

       46.     There is now a real and substantial controversy between parties, having adverse

legal interests of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.

       47.     Based on the allegations of the Complaint in the Underlying Litigation that EKS

hired a subcontractor to install windows on the Hotel, and that installation of windows was part of

EKS’s scope of work on the Hotel, Centerpointe seeks a defense from Ohio Security as an

additional insured.

       48.     The allegations in the Underlying Litigation that EKS installed the windows on the

Hotel, or hired a subcontractor to install windows on the Hotel, are groundless and false.

       49.     Contrary to the allegations in the Underlying Litigation, the scope of EKS’s work

on the Hotel was limited to the installation of the EIFS system, and did not include the installation

of windows on the Hotel. The written subcontract between Centerpointe and EKS was limited to



                                                 11


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 11 of 14
the installation of the EIFS system on the Hotel, and flashing, caulking, and sealants used in

connection with the installation of the EIFS system.

       50.      To the extent there was “property damage” to the Hotel resulting from the improper

installation of the EIFS system, or improper installation of any flashing or caulking by EKS in

connection with EKS’s installation of the EIFS system, coverage for such property damage would

be completely excluded by the EIFS exclusions in the Ohio Security Policies, and Centerpointe

would not be entitled to any coverage as an additional insured.

       51.     Ohio Security seeks a declaratory judgment from this Court that it has no duty to

defend Centerpointe in the Underlying Litigation because any alleged “property damage” to the

Hotel resulting from the installation of the EIFS system, is completely excluded from coverage

under the Ohio Security Policies.

                                          COUNT TWO

DECLARATORY JUDGMENT (DUTY TO INDEMNIFY) AGAINST CENTERPOINTE

       52.     Ohio Security and Ohio Casualty incorporate by reference the allegations set forth

in the preceding paragraphs as if fully restated herein.

       53.     There is now a real and substantial controversy between parties, having adverse

legal interests of sufficient immediacy and reality, to warrant the issuance of a declaratory

judgment.

       54.     Centerpointe is seeking, from Ohio Security under the Ohio Security Policies and

from Ohio Casualty under the Ohio Casualty Policy, indemnification against the claims alleged in

the Underlying Litigation.

       55.     McPeake has commenced the Underlying Litigation, involving substantial claims

for property damages against Centerpointe, and Centerpointe has filed its Third-Party Complaint



                                                 12


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 12 of 14
against EKS, for which all parties in the Underlying Litigation will be seeking recovery from

insurance policies affording coverage to EKS, if any.

       56.     McPeake and EKS are named in this declaratory judgment action, so they are on

notice of the Ohio Security and Ohio Casualty coverage denial, and will be bound by the final

declaratory judgment entered by this Court.

       57.     Ohio Security and Ohio Casualty are entitled to a judicial determination and

declaratory judgment that Ohio Security and Ohio Casualty are not required to provide coverage,

under the Ohio Security Policies and the Ohio Casualty Policy, to EKS, Centerpointe, or McPeake,

and that the Ohio Security Policies and the Ohio Casualty Policy provide no coverage to them for

the alleged property damage to the Hotel.

       58.     Therefore, Ohio Security and Ohio Casualty seek a declaratory judgment from this

Court that the Ohio Security Policies and the Ohio Casualty Policy do not provide coverage for

any alleged “property damage” to the Hotel because the scope of EKS’s work on the Hotel was

limited to the installation of the EIFS system, and any “property damage” resulting from the

installation of an EIFS system is specifically excluded by the EIFS exclusions in the Ohio Security

Policies and the Ohio Casualty Policy.

       59.     Ohio Security and Ohio Casualty, therefore, seek and are entitled to, a judicial

declaration that they have no duty to indemnify Centerpointe, EKS or McPeake for any liability,

loss, judgment, settlement, or other damages resulting from the Underlying Litigation.

       60.     The issuance of declaratory relief by this Court will terminate some or all of the

existing controversies between the parties.




                                                13


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 13 of 14
       WHEREFORE, Ohio Security and Ohio Casualty pray that the Court enter a declaratory

judgment, granting the following declaratory relief:

       a.      Entering a declaratory judgment that Ohio Security no longer has a duty to defend
               EKS in connection with the Third-Party Complaint filed by Centerpointe in the
               Underlying Litigation;

       b.      Entering a declaratory judgment that Ohio Security has no duty to defend
               Centerpointe as an additional insured for any claims alleged against Centerpointe
               in the Underlying Litigation;

       c.      Entering a declaratory judgment that the Ohio Security Policies and the Ohio
               Casualty Policy do not afford any indemnity to EKS, Centerpointe, or McPeake for
               any of the claims alleged against them in the Underlying Litigation; and

       d.      Granting any such other and further relief as equity may require and the Court
               deems just and proper.

       Respectfully submitted, this 8th day of January, 2020.

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP


                                  By: /s/ Christopher J. Blake
                                     Christopher J. Blake
                                     N.C. State Bar No. 16433
                                     chris.blake@nelsonmullins.com
                                     Leslie Lane Mize
                                     N.C. State Bar No. 32790
                                     leslie.mize@nelsonmullins.com
                                     4140 Parklake Avenue, Suite 200
                                     Raleigh, North Carolina 27612
                                     Phone: (919) 329-3800
                                     Fax: (919) 329-3799

                                  Attorneys for Ohio Security Insurance Company and Ohio
                                  Casualty Insurance Company




                                               14


      Case 1:20-cv-00018-WO-LPA Document 1 Filed 01/08/20 Page 14 of 14
